Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 6-9, 13, 15-16, 20, 22 and 24-29 are pending.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-3, 6-7, 13 and 15-22 under 35 U.S.C. 103 as being unpatentable over WO2006116808A1 (published on 11/09/2006, cited in the previous Office action) as evidenced by Tester (U.S. Pub. No. 20150174128, published 06/25/2015, cited in the previous Office action) and in view of   in view of EP2723173B1 (published 12/27/2012, cited in the previous Office action), is withdrawn because of the Applicants’ arguments on the grounds that the term “diabetic nephropathy” recited in ¶ 0453 of Tester, is not the same as the term “diabetic neuropathy” disclosed by the WO2006116808A1 reference. 
Applicants’ arguments have been fully considered and are found to be persuasive. The Non-Final Office action mailed 09/23/2020, is being withdrawn, with a new Non-Final Office action being issued as stated below.  






Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 13, 15-16, 20, 22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Belyea et al (hereinafter, “Belyea”, WO2006116808A1, published on 11/09/2006, cited in the previous Office action) as evidenced by Huizing et al (hereinafter, “Huizing”, U.S. Pub. No. 20180235988, published 08/23/2018) and in view of   in view of Li et al (hereinafter, “Li”, EP2723173B1, published 12/27/2012, cited in the previous Office action).
Applicants’ invention is based on use of nicotinic acetyl choline receptor (nAChR) antagonist, for treating a disease or disorder characterized by the activation of an acetylcholine receptor pathway.  Please see instant specification at, for example, ¶s 001, 0024-0026 and 0035. 
The specification only provides one working example of administering nAChR antagonist (compound 17), to rat models of streptozotocin (STZ) induced diabetic neuropathy (DN). Please 17 is Applicants’ elected compound (see reply filed on 03/22/2019 and the Office action mailed on 04/14/2019).
Based on the Applicants’ work (see discussions above), Applicants are now claiming to have invented a method of using a compound of Formula I, which encompasses a plethora of distinct compounds, in order to treat a human patient suffering from a disease or disorder selected from the group consisting of the list disclosed therein. However, none of the Applicants’ work involves administering any compound of Formula I, to any human patient suffering from any of the claimed disease or disorder.
Claim Interpretation
Independent claim 1 is directed to a method of treating a disease or disorder characterized by the activation of the acetylcholine receptor pathway, comprising administering an effective amount of a compound of Formula I or a pharmaceutically acceptable salt thereof, to a patient in need thereof. Please see figure below for structure of a compound of Formula I and compound 17 (Applicants’ elected compound, see reply filed on 03/22/2019 and the Office action mailed on 04/14/2019).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: compound of Formula I and compound 17 
The disease or disorder is further limited to chronic kidney disease consequent to diabetic neuropathy, acute kidney failure, nicotine-exacerbated chronic kidney disease, or chronic kidney disease in the absence of nicotine exacerbation.
Regarding the term “an effective amount”, the specification at ¶ 0064 states: “By "pharmaceutically effective amount" as used herein refers to the amount of an agent, reagent, compound, composition, or combination of reagents disclosed herein that when administered to a mammal that are determined to be sufficiently effective in the treatment of ……..”. The term “an effective amount” recited in claim 1, is not defined by the claim or the instant specification to any to a specific embodiment, e.g., a specific dosage of a specific compound of Formula I, or a specific dosage range of a specific compound of Formula I, for any disease or disorder. Accordingly, for the purpose of examination, any amount of a compound of Formula I that is employed to generate the desired therapeutic outcome, is included in the interpretation of “an effective amount”.
Regarding claim 1, Belyea relates to a method of using nAChR antagonist in order to treat and prevent DN (see page 3, lines 27-30, page 12, lines 4-7 and reference claim 11). Specifically, Belyea discloses a method of administering nAChR antagonist (ACV1), to rats DN models (DN was induced with STZ injection), in order to treat DN in the rats. Please see pages 18, 30-38, Examples 1-3 and Figures 1-4. It is noted that Applicants, only exemplary embodiment (see discussions above), employed the same rat DN disease model induced with STZ injection. 
Belyea discloses, wherein the invention provides for a method of treating or preventing a disease state treatable by nAChR antagonist, comprising administering an effective amount the antagonist. Belyea discloses that it is contemplated that nAChR antagonists are suitable for use in medical treatment of humans and in veterinary treatment. Please see pages 22-23.
Although Belyea is not explicit in teaching DN as chronic kidney disease, Huizing is cited for providing evidence that DN is a chronic kidney disease1
Belyea as evidenced by Huizing differs from instant claim 1 only insofar as Belyea as evidenced by Huizing is not explicit in teaching a compound of Formula I as nAChR antagonist.
Li is cited for disclosing a compound of Formula I as nAChR antagonist, which finds utility in the treatment or prophylaxis of a disease or disorder characterized by the activation of an acetylcholine pathway. Please see abstract, ¶s 0040-45, 0057, 0077, 0084-0096, Examples 3-6, Table 1 and reference claims 1-11. Li discloses exemplary inhibition of nAChR with compounds of Formula I, such as the same compound 17 discussed above. Please see Li at ¶ 0077 and Table 1. Similar to Belyea (see discussions above), Li discloses that an nAChR antagonist compound of the invention can be administered to a human patient (see ¶s 0051, 0057 and 0063-0064).
At the time the instant invention was filed, one of ordinary skill in the art would have found it obvious to modify Belyea as evidenced by Huizing with Li in order to administer nAChR antagonist, such as compound 17 of Li, to a human patient suffering from a disease or disorder characterized by the activation of the acetylcholine receptor pathway. The skilled artisan would have had a reasonable expectation that the administration of compound 17 of Li, would treat the disease or disorder in the patient. 
The use of simple substitution of one known element for another to obtain predictable results as a requirement of a prima facie case of obviousness has been deemed as proper (please see MPEP § 2143). In the instant case, the one known element is nAChR antagonist and the predictable results is treating a disease or disorder characterized by the activation of the acetylcholine receptor pathway.  
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
It is therefore reasonable to conclude that the strength of correlation between nAChR antagonism and treating a patient having a disease or disorder characterized by the activation of an acetylcholine pathway (e.g., DN), gives rise to a reasonable expectation of success from combining the cited references.
Regarding claim 2, Li at ¶s 0044 and 0077, discloses exemplary compound 17, i.e., Applicants’ elected compound.
Regarding claim 3, Li at ¶ 0042, discloses a compound of Formula II.
Regarding claims 6-7 and 13, Belyea as evidenced by Huizing discloses chronic kidney disease (see discussions above).
Regarding claims 15, 17-22, Li discloses, wherein the patient is administered an effective amount of a compound of Formula I or  II, such as compound 17, in admixture with a pharmaceutically acceptable carrier (see ¶s 0051, 0057, Examples 3-6 and reference claims 1-11). 
Regarding claim 16, the intended use of a method of claim 1, for treating at least of the symptoms of the diseases or disorders recited therein, is an inherent property of the method.
 Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Belyea as evidenced by Huizing and Li combine to disclose the invention of claim (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Non-Statutory Double Patenting Rejection
New Grounds of Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Patent 9,452,160

Claims 1-3, 6-7, 13, 15-16, 20, 22 and 25-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U. S. patent No. 9,452,160 (reference patent), in view of Belyea (WO2006116808A1, published on 11/09/2006, cited in the previous Office action) as evidenced by Huizing (U.S. Pub. No. 20180235988, published 08/23/2018).
The corresponding teachings of Belyea as evidenced by Huizing are discussed in the rejections under 35 U.S.C. 103 above, and are hereby incorporated into the instant rejections.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent and the instant application are drawn to a compound of Formula I.
The reference patent (e.g. claim 1), claims a method of using a compound of Formula I, in order to treat a disease or disorder characterized by the activation of an acetylcholine pathway. 
The reference patent differs from the instant application only insofar as the reference patent is not explicitly claiming, wherein the disease or disorder characterized by the activation of an acetylcholine pathway, is a kidney disease.
 However, Belyea as evidenced by Huizing, discloses a kidney disease as a disease or disorder characterized by the activation of an acetylcholine pathway (see discussions above).
Since the reference patent clearly provides for a method of using a compound of Formula I, in order to treat a disease or disorder characterized by the activation of an acetylcholine pathway, the selection of a method of using a compound of Formula I in order to treat a patient suffering a disease or disorder characterized by the activation of an acetylcholine pathway (e.g., a kidney disease), from the reference patent embodiment, would have been obvious in view of Belyea as evidenced by Huizing.
Furthermore, the reference claims anticipate claims directed to the claimed compounds of the instant application per se because the skilled artisan practicing the method of the instant application must necessarily possess a compound of Formula I, in order to practice the method.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter.  
U.S. Patent 9,708,294

Claims 1-3, 6-7, 13 and 15-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U. S. patent No. 9,708,294 (reference patent), in view of Belyea   (WO2006116808A1, published on 11/09/2006, cited in the previous Office action) as evidenced by Huizing (U.S. Pub. No. 20180235988, published 08/23/2018).
The corresponding teachings of Belyea as evidenced by Huizing are discussed in the rejections under 35 U.S.C. 103 above, and are hereby incorporated into the instant rejections.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent and the instant application are drawn to a compound of Formula I.
The reference patent (e.g. claim 1), claims compound 17, which is a compound of Formula I, recited in instant claim 2.  The reference patent at column 19, lines 41-43, states that the present invention also provide method for treating or prevention of a disease or disorder characterized by the activation of an acetylcholine pathway.
The reference patent differs from the instant application only insofar as the reference patent is not explicitly claiming a method of treating a disease or disorder characterized by the activation of an acetylcholine pathway (e.g., a kidney disease).
 However, Belyea as evidenced by Huizing discloses a kidney disease as a disease or disorder characterized by the activation of an acetylcholine pathway (see discussions above).
Since the reference patent clearly provides for a method of using a compound of Formula I, in order to treat a disease or disorder characterized by the activation of an acetylcholine pathway, the selection of a method of using a compound 17 in order to treat a patient suffering a disease or disorder characterized by the activation of an acetylcholine pathway (e.g., a kidney disease), from the reference patent embodiment, would have been obvious in view of Belyea as evidenced by Huizing.
Furthermore, the reference patent claims anticipate claims directed to the claimed compounds of the instant application per se because the skilled artisan practicing the method of the instant application must necessarily possess compound 17, in order to practice the method.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter.  
U.S. Patent 9,469,625

Claims 1-3, 6-7, 13 and 15-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of U. S. patent No. 9,469,628 (reference patent), in view of Belyea   (WO2006116808A1, published on 11/09/2006, cited in the previous Office action) as evidenced by Huizing (U.S. Pub. No. 20180235988, published 08/23/2018).
The corresponding teachings of Belyea as evidenced by Huizing are discussed in the rejections under 35 U.S.C. 103 above, and are hereby incorporated into the instant rejections.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent and the instant application are drawn to a compound of Formula I.
 The reference patent claims a compound of Formula I and a method of using an effective amount of a compound of Formula I, in order to treat or prevent a disease or disorder characterized by the activation of an acetylcholine pathway.
The reference patent differs from the instant application only insofar as the reference patent is not explicitly claiming, wherein the disease or disorder characterized by the activation of an acetylcholine pathway, is a kidney disease.
 However, Belyea as evidenced by Huizing discloses a kidney disease as a disease or disorder characterized by the activation of an acetylcholine pathway (see discussions above).
Since the reference patent clearly provides for a method of using a compound of Formula I, in order to treat a disease or disorder characterized by the activation of an acetylcholine pathway, the selection of a method of using a compound of Formula I in order to treat a patient suffering a disease or disorder characterized by the activation of an acetylcholine pathway (e.g., a kidney disease), from the reference patent embodiment, would have been obvious in view of Belyea as evidenced by Huizing.
Furthermore, the reference claims anticipate claims directed to the claimed compounds of the instant application per se because the skilled artisan practicing the method of the instant application must necessarily possess a compound of Formula I, in order to practice the method.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter.  

U.S. Patent 9,108,949

Claims 1-3, 6-7, 13 and 15-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U. S. patent No. 9,108,949 (reference patent), in view of Belyea   (WO2006116808A1, published on 11/09/2006, cited in the previous Office action) as evidenced by Huizing (U.S. Pub. No. 20180235988, published 08/23/2018).

The corresponding teachings of Belyea as evidenced by Huizing are discussed in the rejections under 35 U.S.C. 103 above, and are hereby incorporated into the instant rejections.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent and the instant application are drawn to a compound of Formula I.
The reference patent (e.g., claim 1), claims a method of using an effective amount of a compound of Formula I, in order to treat a disease or disorder characterized by the activation of an acetylcholine pathway.
The reference patent differs from the instant application only insofar as the reference patent is not explicitly claiming, wherein the disease or disorder characterized by the activation of an acetylcholine pathway, is a kidney disease.
 However, Belyea as evidenced by Huizing, discloses a kidney disease as a disease or disorder characterized by the activation of an acetylcholine pathway (see discussions above).
Since the reference patent clearly provides for a method of using a compound of Formula I, in order to treat a disease or disorder characterized by the activation of an acetylcholine pathway, the selection of a method of using a compound of Formula I in order to treat a patient suffering a disease or disorder characterized by the activation of an acetylcholine pathway (e.g., a kidney disease), from the reference patent embodiment, would have been obvious in view of Belyea as evidenced by Huizing.
Furthermore, the reference claims anticipate claims directed to the claimed compounds of the instant application per se because the skilled artisan practicing the method of the instant application must necessarily possess a compound of Formula I, in order to practice the method.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter.  
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 See Huizing at ¶ 0100.